In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Naro, J.), dated December 5, 1991, which, after a hearing, dismissed the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly dismissed the petitioner’s application for a writ of habeas corpus and directed his rendition to Missouri since the extradition documents on their face were in order, the petitioner had been charged with a crime in Missouri, the petitioner admitted that he was the person named in the request for extradition, and he was a fugitive (see, Michigan v Doran, 439 US 282). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.